
	

116 SRES 243 IS: Requesting information on Saudi Arabia’s human rights practices in Yemen pursuant to section 502B(c) of the Foreign Assistance Act of 1961.
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2019
			Mr. Murphy (for himself, Mr. Young, Ms. Collins, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Requesting information on Saudi Arabia’s human rights practices in Yemen pursuant to section
			 502B(c) of the Foreign Assistance Act of 1961.
	
	
		1.Request for information on Saudi Arabia’s human rights practices in Yemen
 (a)Statement requiredNot later than 30 days after the date of the adoption of this resolution, the Secretary of State shall, pursuant to section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), transmit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a statement, prepared with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Office of the Legal Adviser, with respect to Saudi Arabia.
 (b)ElementsThe statement submitted under subsection (a) shall include the following elements: (1)All available credible information concerning alleged violations of internationally recognized human rights by the Kingdom of Saudi Arabia or members of the Saudi-led coalition in Yemen, including the denial of the right to life in the context of the armed conflict in Yemen caused by indiscriminate or disproportionate operations.
 (2)A description of the steps the United States Government has taken— (A)to promote respect for and observance of human rights as part of the Kingdom of Saudi Arabia’s activities in Yemen and discourage any practices that are inimical to internationally recognized human rights; and
 (B)to publicly or privately call attention to, and disassociate the United States and any security assistance provided for the Kingdom of Saudi Arabia from, such practices.
 (3)An assessment, notwithstanding any such practices, whether extraordinary circumstances exist that necessitate a continuation of security assistance for the Kingdom of Saudi Arabia, and, if so, a description of the circumstances and the extent to which the assistance should be continued (subject to such conditions as Congress may impose under section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304)).
 (4)Other information, including— (A)an assessment from the Secretary of State of the likelihood that United States security assistance, as defined in section 502B(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)), will be used in Yemen;
 (B)a description of the violations of the Arms Export Control Act (22 U.S.C. 2751 et seq.) (AECA), as noted in the Secretary of State’s certification to Congress pursuant to section 1290 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), including—
 (i)whether the violation resulted from the re-transfer of United States defense articles or services without prior authorization or the use of defense articles or services against anything other than legitimate military targets; and
 (ii)what services or articles were used in violation of AECA, and an explanation for why the President has not submitted the required certification under section 3 of AECA (22 U.S.C. 2753) for continued export of defense articles and services to countries that have violated AECA;
 (C)a description and assessment of the actions the United States Government would take to ensure end use monitoring protocols for all weapons sold or transferred to the Kingdom of Saudi Arabia for use in Yemen;
 (D)an assessment of any impact or adverse effect to Israel’s qualitative military edge of security assistance provided by the United States or other countries; and
 (E)a description of actions the United States Government is taking to address allegations of detention, torture, or forced disappearances of United States citizens by the Kingdom of Saudi Arabia.
